Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) an adjustable firearm stock or method of operating the same comprising a nested pair of springs in operable communication with a depressible plunger of the stock as Applicant clearly discloses in at least Fig. 8 of specification. The claimed invention providing a stepped level of resistance/feedback to the operator for indication of two levels of plunger compression distance, the first level indicating sufficient depression for adjusting the length of the stock and the second level for removal/detachment of the stock body from the buffer tube/receiver extension ¶[0032-0033].

    PNG
    media_image1.png
    417
    679
    media_image1.png
    Greyscale

US 8,978,285 B1 to Burke et al. is considered the most relevant known prior art. Burke discloses an adjustable firearm stock assembly (e.g. Fig. 5A) comprising a plunger 405 and a spring 410 coaxial with and biasing the plunger into operative engagement with a buffer tube 115. Burke further discloses a pair of springs 325 positioned on opposing sides of the plunger 405 and spring 410 which bias a pressure plate 340 against a rail 200 of the buffer tube for reducing assembly rattle (abstract). Burke does not teach or suggest a nested pair of springs as claimed and the known analogous prior art fails to make such a modification obvious. 

    PNG
    media_image2.png
    446
    692
    media_image2.png
    Greyscale

Additional prior art representing the state of the art of adjustable buttstock assemblies considered relevant to Applicant’s disclosure is cited in the attached PTO-892 form. The references alone or in combination to not anticipate or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA T SEMICK/Examiner, Art Unit 3641